John I. Purtle, Justice, dissenting. I recognize the superior position of the chancellor to evaluate the credibility of witnesses. However, his superior position does not prevent this court from independently reviewing the law and equity of the case. The husband has admittedly been paying taxes on more than $75,000 earned income per year. This, of course, is after deductions for expenses, depreciation, and other exemptions authorized by law. Additionally, he is now receiving one-half of the income of a young doctor who has come into practice with him. He paid this same doctor $60,000 in salary for the calendar year 1987. Not only will the appellee save this $60,000 in the future, he will also gain 50 percent of the income of his associate. On the other hand, the appellant’s income will be less than $10,000, including the reduced monthly alimony payments from the appellee. The reduced alimony payment probably will cover nothing more than medical insurance for the appellant. New people can manage on an income of less than $10,000. Although the appellant may not have spent her money wisely, she is nevertheless in need of help at this time in her life. Certainly, a reduction may be in order, but the alimony payments should not be reduced so drastically. A court of equity has also been, historically, a court of conscience. Certainly, it seems to me, equity and justice in the present case demand that the appellee pay more than $250 a month to the appellant as alimony.